Exhibit 23.0 2322 Tremont Drive - Baton Rouge, La70809 178 Del Orleans Avenue, Suite C - Denham Springs, LA 70726 Phone: (225) 928-4770FAX: (225) 926-0945 www.htbcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors State Investors Bancorp, Inc. and Subsidiary We hereby consent to the incorporation by reference in the Registration Statement of State Investors Bancorp, Inc. and Subsidiaryon Form S-8 (Registration No. 333-175898) of our report dated March 20, 2012, relating to the consolidated financial statements of State Investors Bancorp, Inc. and Subsidiarywhich appears in this Form 10-K. Baton Rouge, Louisiana March 28, 2012
